Dissenting Opinion by
President Judge Bowman :
I respectfully dissent. I agree with the majority that the constitutionality of the provisions of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §751 et seq., disqualifying unemployed persons from benefits are subject to the rational relationship test and that they are not inherently suspect because one’s entitlement to benefits is not a fundamental right. I disagree with the majority in its conclusion that Section 402(b) (2) (II) is unconstitutional (as apparently is Section 402(b) (2) in its entirety) because of the faulty premise on which it appears such a conclusion is based.
As I understand the majority opinion, it assumes that Section 402(b)(1) and Section 402(b)(2) are inseparable and but one disqualifying provision.1 However, I view them as separate and totally unrelated. Section 402(b) (1) directs itself to voluntary termination of employment and disqualifies a person from benefits unless the voluntary quit is for a job related *353cause of a necessitous and compelling nature. Section 402(b) (2) disqualifications are non-job related and without regard to the voluntary or involuntary nature of employment termination. These provisions deny benefits to those whose unemployment is due to leaving work for domestic or filial reasons.
On the record before us, it is as self-evident to me — as the contrary result appears to be self-evident to the majority- — -that there is a rational state interest in denying benefits to persons who become unemployed for non-job related reasons as distinguished from those whose employment is terminated for job related reasons. Where the legislature has set forth a scheme for providing economic benefits to the unemployed, absent the assertion of a fundamental personal right, the courts defer to the legislative discretion. Idaho Department of Employment v. Stnith, 98 S. Ct. 327, 54 L.Ed.2d 324 (1977), Nor should the confusion and apparent administrative inconsistency evident in this case with respect to determination of petitioner’s eligibility influence the result as to the constitutionality of Section 402(b)(2). Consistent with our prior holdings in Gilman v. Unemployment Compensation Board of Review, 28 Pa. Commonwealth Ct. 630, 369 A.2d 895 (1977) and Unemployment Compensation Board of Review v. Jenkins, 23 Pa. Commonwealth Ct. 127, 350 A.2d 447 (1976), declaring this section constitutional, I would affirm the Board.
Judge Wilkinson, Jr. joins in this dissent.

 To the extent that Sturdevant Unemployment Compensation Case, 158 Pa. Superior Ot. 548, 45 A.2d 898 (1946), decided under prior and different statutory law might suggest a contrary conclusion under present statutory law, I would disapprove it.